Citation Nr: 1541836	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-07 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin rash on the legs.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a skin rash on the head, arms, and legs, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or as due to herbicide exposure.

5.  Entitlement to service connection for a low back disability, to include as secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The February 2012 rating decision denied entitlement to service connection for a rash on the head and arms on the merits and found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a rash on the legs.

The June 2012 rating decision denied entitlement to service connection for a low back disability.  It is not clear whether the RO found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss, or whether it reopened the claim based on a finding that new and material evidence had been submitted and denied the claim on the merits.

A notice of disagreement with both of these rating decisions was received in October 2012, a statement of the case was issued in January 2014, and a substantive appeal was received in March 2014.  

The January 2014 statement of the case found that new and material evidence had been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss and denied the claim on the merits.  The Board notes, however, that it must consider the new and material evidence question independent from the RO's determination on this matter, as it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996).

In June 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss, for a skin rash on the head, arms, and legs, and for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and for a skin rash on the legs; he was notified of that decision in September 2002, but he did not submit a timely notice of disagreement or new and material evidence within one year of this notification.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the September 2002 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and for a skin rash on the legs.


CONCLUSION OF LAW

New and material evidence has been added to the record since the September 2002 rating decision; thus, the claims of entitlement to service connection for bilateral hearing loss and for a skin rash on the legs are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and for a skin rash on the legs, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

If new and material evidence is received during an applicable appellate period following an RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Bilateral Hearing Loss

The claim of entitlement to service connection for bilateral hearing loss was originally denied in a September 2002 rating decision.  The Veteran was notified of this decision in a September 2002 letter, but he neither initiated an appeal nor submitted new and material evidence within one year of this notice letter.  Therefore, that decision became final, and new and material evidence is required in order to reopen that issue.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the time of the September 2002 rating decision, the Veteran had not been diagnosed with a current hearing loss disability.  The lack of a current hearing loss disability was noted in the September 2002 rating decision.

Since the September 2002 rating decision, the Veteran has been diagnosed with bilateral hearing loss for VA purposes.  Specifically, hearing loss was diagnosed in a February 2012 VA examination report in accordance with the criteria listed in 38 C.F.R. § 3.385.  This evidence is new in that it was not of record at the time of the September 2002 rating decision.  It is material in that it constitutes competent medical evidence of current bilateral hearing loss, which had not been demonstrated at the time of the September 2002 rating decision.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.  To this extent, the benefit sought on appeal is granted.

B.  Skin Rash on the Legs

The September 2002 rating decision also denied the Veteran's claim of entitlement to service connection for a skin rash on the legs.  As noted above, the Veteran was notified of this decision in a September 2002 letter, but he neither initiated an appeal nor submitted new and material evidence within one year of this notice letter.  Therefore, that decision became final, and new and material evidence is required in order to reopen that issue.

The September 2002 rating decision denied the claim of entitlement to service connection for a skin rash on the legs because "there is no record of you being treated for or diagnosed with a chronic skin condition in service."  At the time of this rating decision, the Veteran's service treatment records were of record, as were post-service medical records reflecting treatment for a skin condition.  The earliest post-service medical record suggesting a skin condition of the lower extremities is a December 1982 VA medical record reflecting that the Veteran has had "intermittent itching since 1969" and that it is concentrated around his leg.  

Also of record at the time of the September 2002 rating decision was a statement the Veteran had made in connection with his December 2001 claim.  In that statement, the Veteran noted that he "had a rash on both legs while on active duty and am still treated for this condition at VAMC Charleston, SC."  

At his June 2015 Board hearing, the Veteran testified that, while serving in Vietnam, he sought treatment for his rash, and that they gave him a salve that he rubbed all over his skin.  He reported that, after he returned home from service, he would wake up at night with bloody sheets from having scratched his arms and legs so badly.  

The Board finds that the Veteran's hearing testimony constitutes new and material evidence.  This testimony was not of record at the time of the September 2002 rating decision.  It is material in that it is relevant to establishing that the Veteran had a skin rash on his legs during service.  This testimony is presumed to be credible for purposes of determining whether new and material evidence has been submitted.

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin rash on the lower legs.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a skin rash on the legs is reopened.



REMAND

The Board finds it necessary to remand the claims of entitlement to service connection for bilateral hearing loss, for a low back disability, and for a skin rash on the head, arms, and legs in order to direct additional necessary development.

First, the Board notes that the Veteran testified at his June 2015 Board hearing that he has sought treatment at the Ralph H. Johnson VA Medical Center in Charleston, South Carolina, for his bilateral hearing loss and his skin rash claims.  He testified that he first sought treatment for his skin rash in 1971.  He testified that he first sought treatment for hearing problems in around 1975.  The Board notes that the earliest post-service VA medical evidence of record is dated in 1978.  Therefore, it is necessary to remand these claims to attempt to obtain any earlier VA medical evidence that has not yet been associated with the claims file.  Any additional outstanding VA medical records should be obtained as well. 

With respect to the back claim, the Veteran argued on his March 2014 substantive appeal that his back pain is related to his service-connected PTSD, for which he is in receipt of a 70 percent rating.  He referenced studies indicating an increased incidence of chronic pain in combat veterans with PTSD.  The Board finds it necessary to remand this claim in order to obtain an opinion with respect to this theory of potential entitlement.  

The Veteran also testified at his hearing, and described in a July 2011 statement and his March 2014 substantive appeal, that he believes his skin rash was caused by Agent Orange exposure.  The Board further notes that VA medical records dated from August 1978 through December 1982 suggest that there might be a psychoneurotic component to the Veteran's rashes.  Given that the Veteran has expressly claimed that his back disability may be secondary to his service-connected PTSD, the Board finds it reasonable to obtain an opinion with respect to whether there is a link between his claimed skin rashes on the head, arms, and legs and his PTSD.  On remand, an examination is necessary in order to diagnose any current skin rash and obtain an etiology opinion with respect to either of these theories of potential entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA medical records from prior to April 1978 from the Ralph H. Johnson VA Medical Center in Charleston, South Carolina.  Any additional outstanding VA medical records should be obtained and associated with the claims file as well.  

The notification and assistance requirements of 38 C.F.R. § 3.159(c)(2) should be followed, and a specific finding of unavailability should be made if the records cannot be obtained.  All efforts to obtain these records should be recorded in the claims folder.  

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's claimed low back disability.  The file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should diagnose all low back disabilities.  For all such disabilities, is it at least as likely as not (a 50 percent probability or greater) that any such disability was caused or aggravated by his military service, to include his service-connected PTSD?  In formulating this opinion, please discuss the information that was provided by the Veteran in his March 2014 substantive appeal.  Specifically, the Veteran referenced studies indicating an increased incidence of chronic pain in combat veterans with PTSD.    

A complete rationale, with discussion of pertinent medical principles, medical literature, and evidence of record, must be provided.  

3.  Also, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's claimed bilateral hearing loss.  The file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should provide an opinion as to whether is it at least as likely as not (a 50 percent probability or greater) that any bilateral hearing loss was caused or aggravated by his military service.  A complete rationale, with discussion of pertinent medical principles, medical literature, and evidence of record, must be provided.  

4.  Following completion of the first instruction above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's claimed skin rash of the head, arms, and legs.  The file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should diagnose all pertinent skin disabilities.  For all such disabilities, is it at least as likely as not (a 50 percent probability or greater) that any such disability was caused or aggravated by his military service, to include his service-connected PTSD or his conceded in-service exposure to Agent Orange?  In formulating this opinion, please discuss the indications of record (from August 1978 through December 1982) suggesting that there might be a psychoneurotic component to the Veteran's rashes.  

A complete rationale, with discussion of pertinent medical principles, medical literature, and evidence of record, must be provided.  

5.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


